Citation Nr: 0108669	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to October 
1945 and from May 1950 to May 1968.  

The appellant is the widow of the veteran.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

By rating action in October 1998 the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death on a direct basis.  The appellant submitted a 
timely notice of disagreement and a timely substantive 
appeal.  On her May 1999 substantive appeal the appellant 
requested a hearing before a member of the Board at the RO.  
In a June 1999 written statement the appellant stated that 
she wished to withdraw her claim for service connection for 
the cause of the veteran's death on a direct basis.  
Accordingly, that claim and the appellant's Travel Board 
hearing request are no longer before the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The appellant submitted a claim for service connection for 
the cause of the veteran's death pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991) in June 1999.  She claims 
that VA physicians misdiagnosed the veteran's carcinoma of 
the left ear as an infection for almost eight months.  The 
appellant maintains that this failure by the VA physicians to 
properly diagnose the carcinoma of the left ear allowed the 
carcinoma to travel to the veteran's lungs, resulting in the 
metastatic lung disease which contributed to his death.

The veteran's death certificate reveals that he died at a VA 
hospital in September 1998 of a myocardial infarction due to 
atherosclerotic heart disease.  The death certificate also 
indicates that a condition contributing to death was 
metastatic lung disease.  The veteran's terminal 
hospitalization records are not contained in the claims file.  
Also, the Board notes that a clinical summary of VA 
hospitalization in September and October 1997 refers to VA 
treatment of the veteran's left ear, including removal of a 
lesion, with biopsy, in October 1996.  Such treatment records 
are not contained in the veteran's claims file.  The Board 
finds that the duty to assist requires that the veteran's 
pertinent VA medical records, to include terminal 
hospitalization records, be obtained prior to consideration 
of the appellant's claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

As noted above, the appellant contends that the veteran's 
cause of death resulted from improper treatment by the VA.  
Where any veteran suffers an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation, including DIC, 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151.  It is 
further provided that the disability must be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instances of fault on the part of VA 
medical personnel during VA hospitalization, treatment or 
examination or that it must be due to an event not reasonably 
foreseeable during VA hospitalization, treatment or 
examination.  Id.

Particularly in view of the Veterans Claims Assistance Act, a 
medical opinion is required to determine whether a 
contributing cause of the veteran's death was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instances of fault on the part of VA 
medical personnel. 

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the appellant 
and request that she provide the names of 
all VA medical facilities that treated 
the veteran during the last three years 
of his life.  The RO should obtain copies 
of all VA medical records from the 
specified VA facilities, that are not 
currently of record.  These records 
should include a copy of the veteran's 
terminal hospitalization treatment 
records from the John J. Pershing VA 
Medical Center, and a copy of reports of 
treatment at the Poplar Bluff VA medical 
center in October 1996.  All reports 
obtained should be associated with the 
veteran's claims file.  If the RO is 
unable to obtain any identified records 
the RO must identify to the appellant 
which records were unobtainable, the RO 
must describe to the appellant the 
efforts which were made in the attempt to 
obtain those records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the appellant 
must be sent to the appellant's 
representative.

2.  The RO should arrange for the review 
of the veteran's entire medical record by 
an appropriate medical specialist to 
determine the relationship, if any, 
between the veteran's treatment rendered 
by the VA, particularly with regard to 
lesions of the left ear, and the 
veteran's death.  The reviewer should 
provide an opinion, with degree of 
medical probability expressed, that 
discusses what role, if any, the 
treatment rendered by the VA, including 
any misdiagnosis of left ear carcinoma, 
played in causing, contributing 
substantially or materially to, or 
hastening the veteran's death.  The 
opinion should adequately summarize the 
relevant history and clinical findings, 
and provide a detailed explanation as to 
all medical conclusions rendered. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
specialist's report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the reviewer for 
corrective action.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  The RO should then readjudicate the 
issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151.

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the appellant and her 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The appellant should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The appellant 
need take no action until she is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




